UNITED STATES COURT OF APPEALS
                       For the Fifth Circuit



                           No. 00-11188
                         Summary Calendar


 JOSE MAIZ; ALFONSO ALDAPE LOPEZ; MARGARET GRIFFITHS DE ALDAPE;
  ALFONSO ALDAPE GRIFFITHS; ALEJANDRA ALDAPE GRIFFITHS; ET AL,

                                             Plaintiffs-Appellees,


                              VERSUS


                       AMIR VIRANI; ET AL,

                                                       Defendants.

                         IGNACIO SANTOS,


                                              Defendant-Appellant.




           Appeal from the United States District Court
            For the Northern District of Texas, Dallas
                          (3:00-MC-1-H)
                          July 19, 2001
Before SMITH, BENAVIDES, and DENNIS, Circuit Judges.
PER CURIAM:*

      Ignacio Santos appeals the order of the district court that




  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                                       No. 00-11188
                                            -2-

requires Santos to turn over to a receiver certain assets pursuant

to   TEX.   CIV. PRACT. &   REM.   CODE § 31.002, the Texas “Turnover” Statute.

He also appeals the district court’s denial of his motion to

transfer venue.

       “A trial court’s judgment as to whether issuance of a turnover

order was justified is reviewed under an abuse of discretion

standard and may be reversed only if the court has acted in an

unreasonable or arbitrary manner.                 A turnover order, even if

‘predicated on an erroneous conclusion of law, will not be reversed

for abuse of discretion if the judgment is sustainable for any

reason.’” Santibanez v. Wier McMahon & Co., 105 F.3d 234, 239 (5th

Cir. 1997) (citations omitted).

       The statute provides, “The court may order the judgment debtor

to turn over nonexempt property that is in the debtor's possession

or is subject to the debtor's control . . .”                 Santos’s argument

that the district court improperly adjudicated the substantive

rights of third parties fails because “the trial court [made] a

factual finding that the property on which execution is sought is

subject to the possession or control of the judgment debtor, even

if retained by a third party.”                Plaza Court, Ltd. v. West, 879
S.W.2d 271, 277 (Tex. App.–Houston, 1994).

       We also find that the language of the implementing order was

appropriate.         See Campbell v. Wood, 811 S.W.2d 753, 156 (Tex.

App.–Houston 1991) (“[T]he second court [may] not take any action
                            No. 00-11188
                                 -3-

to disturb the possession, control, or management of the property

by the receiver, or that would conflict with any order of the

appointing court about its control of the receivership property.”).

     Because this case had such strong ties to Texas, the district

court did not abuse its discretion in denying the motion to

transfer.   See Harris County, Texas v. Carmax Auto Superstores,

Inc., 177 F.3d 306, 319 (5th Cir. 1999).

     Thus, we AFFIRM the judgment of the district court.

     Finally, we DENY the motions of the appellees to dismiss the

appeal and to supplement the record.

AFFIRMED; MOTIONS DENIED.